OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on January 12, 1989 and is presently in good standing. She has submitted an affidavit requesting that this Court accept her resignation from the practice of law in New York State indicating that she relocated to the State of Washington, *19where she was admitted to practice in 1992. In 1994 she relocated to Colorado and is currently employed by the United States Government. She states further that she has no intention of returning to New York State to practice and no longer wishes to maintain her membership in the Bar of this State. There are no complaints pending against her.
We grant the application and direct that her name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted and name removed from roll of attorneys.